PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/679,322
Filing Date: 17 Aug 2017
Appellant(s): Chirackal et al.



__________________
Peter Hagerty
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 01/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 9 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2016/0157630A1 hereinafter referred to as D1 in view of US Patent 6,077,597 hereinafter referred to as P1. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as modified by P1 above further in view of US Patent Publication US2014/0033441A1 hereinafter referred to as Morgan. 
(2) Response to Argument
Appellant argues that the D1 does not read on the "consisting of" claim limitation because it discloses a final product which is a fiber matrix layer combined with a foam layer. However, Appellant's interpretation of the prior art is incorrect. D1 firstly discloses a fiber latex layer as a standalone/intermediate product. Then said fiber matrix layer of D1 can be combined with a foam making it integral with the foam. However, the fact still remains that the fiber matrix layer is disclosed and depicted as a standalone apparatus which satisfies the consisting limitation. D1 discloses a fiber matrix lay as an intermediate structure which is then combined with a foam which results in a fiber matrix layer 16, a combination foam fiber layer 14 and a foam layer 12 integrated as one support. The claim is clearly towards a fiber matrix layer consisting of only fibers which D1 does clearly disclose as 10 and 16. The fact still stands that the fiber matrix layer is disclosed and depicted as a structure that is an independent layer from the remaining layers and is only made of fibers. The claim is towards a mattress comprising a layer consisting of only fibers. The consisting of limitation limits the claim to just what is claimed and nothing beyond. It does not mean the invention as a whole is limited to only the disclosure. For example, in this claim the consisting of limitation is for “a fiber matrix layer” not “a fiber matrix mattress”.  
The declaration under 37 CFR 1.132 filed 01/12/2021 is insufficient to overcome the rejection of claims 9-11 and 13-18 based upon the 103 rejection as set forth in the last Office action because: the declaration is merely an opinion that fails to focus on the issue at hand. The claim is an ultimately towards “a mattress comprising a fiber matrix layer consisting of“ and not “a fiber matrix layer consisting of”. The prior art of D1 is clearly towards a mattress comprising a fiber only layer (consisting) which is integrated with other structure to form a mattress.  

III. OPINION EVIDENCE
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
An affidavit of an applicant as to the advantages of his or her claimed invention, while less persuasive than that of a disinterested person, cannot be disregarded for this reason alone. Ex parte Keyes, 214 USPQ 579 (Bd. App. 1982); In re McKenna, 203 F.2d 717, 97 USPQ 348 (CCPA 1953).

TO BE OF PROBATIVE VALUE, ANY SECONDARY EVIDENCE MUST BE RELATED TO THE CLAIMED INVENTION (NEXUS REQUIRED)
The weight attached to evidence of secondary considerations by the examiner will depend upon its relevance to the issue of obviousness and the amount and nature of the evidence. Note the great reliance apparently placed on this type of evidence by the Supreme Court in upholding the patent in United States v. Adams, 383 U.S. 39,148 USPQ 479 (1966).
To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).
"Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) ("If commercial success is due to an element in the prior art, no nexus exists."); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006) ("[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent."). In evaluating whether the requisite nexus exists, the identified objective indicia must be directed to what was not known in the prior art, including patents and publications, which may well be the novel combination or arrangement of known individual elements. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418–19 (2007); Veritas Techs. LLC v. Veeam Software Corp., 835 F.3d 1406, 1414-15 (Fed. Cir. 2016).

Appellant argues that the prior art of is non analogous because it is towards an article of clothing and not a mattress. Examiner respectfully disagrees, both prior arts are towards the use of fiber matrix layers for the improved comfort of the user. The fact the prior art is towards a different article does not mean they are non-analogous. The prior art is analogous in the fact they are both towards fiber matrix layers and there is nothing about the teaching of P1 that would hinder the base reference of D1. 
Appellant argues that the prior art of P1 does not disclose a coated fiber matrix layer, however it appears the argument are more related to a coated fiber. However, Appellant's claims are not toward a coated fiber but rather a coated fiber matrix layer. P1 clearly discloses the phase change fibers matrix layer 22 is additionally treated with a phase change coating 32 along the exterior of the matrix layer (see fig. 2 & 3). Also resulting in the fiber at the exterior of the matrix layer being coated as well.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                                                                                                                                                                                                                           
Conferees:
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.